Citation Nr: 1048075	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-26 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic back 
strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1998 to September 2002.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision of the New Orleans, Louisiana VARO, which granted 
service connection for low back strain, rated 0 percent, 
effective from the day following the date of the Veteran's 
separation from service.  His claims file is now in the 
jurisdiction of the Los Angeles, California VARO.  An April 2007 
rating decision increased the rating to 10 percent, effective 
throughout.  In his August 2007 substantive appeal (on VA Form 
9), the Veteran requested a Travel Board hearing; in a September 
2007 statement he withdrew the request.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2010).

In his VA Form 9, the Veteran asserted that his low back 
disability was much worse than found on April 2007 VA 
examination.  He disputed some of the findings reported.  
Inasmuch as the examination reported is now quite dated (3+ 
years), a contemporaneous examination is necessary.   

The Veteran has indicated that he received treatment at Trinity 
Chiropractic Clinic.  Records from that facility are not 
associated with his claims file; are likely to contain pertinent 
information; and must be secured.  Furthermore, records of any VA 
treatment the Veteran may have received for the disability at 
issue are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify 
all sources of treatment he has received for 
low back disability since his discharge from 
service, and to provide releases for VA to 
obtain records of any private treatment he 
may have received.  Of particular interest 
are the records from Trinity Chiropractic 
Clinic.  The RO should secure for the record 
copies of the complete clinical records (any 
not already associated with the claims file) 
from the identified sources, to include 
complete clinical records of any VA treatment 
the Veteran received for low back disability.  

2.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
assess the current severity of his back 
disability.  The Veteran's claims file 
(including this remand) must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must be provided 
copies of the prior (to the 2003 revisions) 
and current criteria for rating low back 
strain, and the findings reported must be 
sufficiently detailed to allow for rating 
under both versions.  In particular, the 
findings must include ranges of thoracolumbar 
motion, and whether there are any associated 
neurological symptoms (and if so, their 
frequency and severity).  The examiner must 
explain the rationale for all opinions 
offered.

3.  The RO should then re-adjudicate the 
claim (to include a finding of whether 
referral for consideration of an 
extraschedular rating is warranted - i.e. 
whether schedular criteria are inadequate).  
If it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

